Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 09/08/20.
Claims 1-15 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 09/08/20 & 05/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 09/08/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the DEVICE AND METHOD FOR ACQUIRING SYSTEM INFORMATION BY DECODING SIGNALS”
Appropriate Correction is required.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
9.	Claims 1-5, 7-8 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Thomas et al. (hereinafter referred as Thomas) US Patent Application Publication No. 2015/0280802 A1, in view of Inkwon et al. (hereinafter refereed as Inkwon), International Publication No. WO 2018/016907 A1.
Regarding claims 1 & 11: Thomas discloses a terminal device (See FIG. 9 & Para. 0024; a user equipment (UE))/a method in a wireless communication system, the device comprising: 
at least one processor (See FIG. 9 & Para. 0024; a user equipment (UE) includes a processor 904); and 
at least one transceiver (See FIG. 9 & Para. 0024; a user equipment (UE) includes RF Transceiver 902B) operatively coupled to the at least one processor, wherein the at least one transceiver is configured to: 
receive a first signal, which is transmitted using a first beam of a base station and comprises system information, from the base station (See Para. 0029-0030; the UE receives a copy of a broadcast information (i.e., broadcast control message) from a base station, wherein the broadcast control message includes a system information message), and 
receive a second signal, which is transmitted using a second beam of the base station and comprises the system information, from the base station (See Para. 0029-0030; the UE receives a copy of a broadcast information (i.e., broadcast control message) from a base station, wherein the broadcast control message includes a system information message. In addition, the broadcast control information is received across each of a plurality of orthogonal directions); and 
wherein the at least one processor is configured to acquire the system information by decoding the second signal in combination with the first signal (See Para. 0031; calculating a combined broadcast control message based on the received copies and the gain and phase value for each broadcast control messages).
	Thomas does not explicitly disclose decoding the second signal in combination with the first signal.
However, Inkwon from the same field of endeavor discloses decoding the second signal in combination with the first signal (See Para. 0111; the UE performs blind decoding on the control channel in subframes corresponding to Tx beam #0 and #3 (multiple beams)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include decoding the second signal in combination with the first signal as taught by Inkwon in the system of Thomas to enable the control information to be more strongly and efficiently transmitted and received (See abstract; lines 3-4).
Regarding claims 2 & 12: The combination of Thomas and Inkwon disclose a terminal/a method.
Furthermore, Thomas discloses a terminal/a method, wherein the at least one processor is further configured to determine, based on channel qualities of respective signals transmitted using multiple beams of the base station, at least two decoding beams among the multiple beams, wherein the at least two decoding beams include the first beam and the second beam (See Para; 0072; selecting the gain and phase as the value at the strongest correlation value. In addition, the gain and phase may already be known at the Rx/MS and the MS may then combine the broadcast control message sent from the M.sub.B best Tx beams to obtain a broadcast control message to be decoded).
Regarding claims 3 & 13: The combination of Thomas and Inkwon disclose a terminal/a method.
(See Para. 0175; performing blind decoding on a plurality of Tx Beams and determining the search space for each beam based on the priority of the Tx Beam).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the at least one processor is further configured to determine, based on channel qualities of respective signals transmitted using multiple beams of the base station, at least two decoding beams among the multiple beams, wherein the at least two decoding beams include the first beam and the second beam as taught by Inkwon in the system of Thomas to enable the control information to be more strongly and efficiently transmitted and received (See abstract; lines 3-4).
Regarding claim 4: The combination of Thomas and Inkwon disclose a terminal/a method.
Furthermore, Thomas discloses a terminal/a method, further comprising: transmitting, to the base station, feedback information for indicating a beam having a highest channel quality from among the multiple beams, wherein the second beam is different from a beam of the feedback information (See Para. 0042; to provide feedback for a number of best beams).
Regarding claim 5: The combination of Thomas and Inkwon disclose a terminal/a method.
(See para. 0030; SIB, MIB).
Regarding claims 7 & 14: The combination of Thomas and Inkwon disclose a terminal/a method.
Furthermore, Thomas discloses a terminal/a method, wherein the acquiring of the system information comprises: performing the decoding by applying a first weight to the first signal and applying a second weight to the second signal, wherein the first weight and the second weight are determined based on a first channel quality for the first signal and a second channel quality for the second signal (See Para. 0053; determining, by the mobile station, a gain and phase value for each copy of at least a subset of the plurality of the received copies of the broadcast control message transmitted via different basis function beams. And, operation 430 includes determining, by the mobile station, a combined broadcast control message based on at least the subset of the plurality of the received copies of the broadcast control message and the gain and phase value for each copy of at least the subset of the plurality of the received copies of the broadcast control message).
Regarding claims 8 & 15: The combination of Thomas and Inkwon disclose a terminal/a method.
Furthermore, Thomas discloses a terminal/a method, wherein the acquiring of the system information comprises: decoding the second signal in combination with the first signal in response to detection of a failure of decoding the first signal (See Para. 0060; in response to determining that the mobile station cannot decode the best copy of the broadcast control message: determining the combined broadcast control message based on at least the subset of the plurality of the received copies of the broadcast control message and the gain and phase value for each copy of at least the subset of the plurality of the received copies of the broadcast control message; and decoding the combined broadcast control message).


Allowable Subject Matter
10.	Claims 6 & 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Yang et al. 10, 999, 745 B2 (Title: Method and device for transmitting or receiving wireless signal in wireless communication system) (See abstract, Para. 0039 & 0042-0046).
B.	Chae et al. 2021/0105121 A1 (Title: Antenna port indication for sidelink) (See abstract & Para. 0093 & 0113).
C.	Yang et al. 2018/0206244 A1 (Title: Beam-combining scheme with broadcast beam-sweeping and beam-index indication) (See abstract, Para. 0009 & 0068-0032).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469